306 S.W.3d 654 (2010)
STATE of Missouri, Respondent,
v.
Jonathan BROCK, Appellant.
No. ED 93294.
Missouri Court of Appeals, Eastern District, Division Four.
February 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2010.
Jonathan Brock, Cameron, MO, pro se
Chris Koster, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.


*655 ORDER

PER CURIAM.
Jonathan Brock appeals from the judgment of the motion court denying his "Motion for Re-Sentencing Where Section 600.051 Prohibits Current Sentence." We have reviewed the briefs of the parties and the record on appeal and find no error. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.15(b).